288 S.W.3d 778 (2009)
Kenneth G. CHARRON, Appellant,
v.
Larry CRAWFORD, Respondent.
No. ED 92450.
Missouri Court of Appeals, Eastern District, Division One.
June 9, 2009.
Application for Transfer to Supreme Court Denied August 3, 2009.
Kenneth G. Charron #155707, Bowling Green, MO, pro se.
Chris Koster, Attorney General, John D. Hoelzer, Assistant Attorney General, Saint Louis, Mo, for Respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Kenneth G. Charron appeals the judgment of the trial court granting the motion of Larry Crawford, former director of the Missouri Department of Corrections, to dismiss Charron's petition for declaratory judgment on the pleadings. We find no error in the trial court's determination. An extended opinion would have no precedential value. The judgment of the trial court is affirmed under Rule 84.16(b).